

Exhibit 10.1
AMENDMENT TO THE
DARDEN RESTAURANTS, INC. FLEXCOMP PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)
WHEREAS, Darden Restaurants, Inc. (the “Company”) maintains the Darden
Restaurants, Inc. FlexComp Plan (As Amended and Restated Effective January 1,
2009) (the “Plan”); and
WHEREAS, by resolutions of the Compensation Committee of the Board of Directors
of the Company dated September 9, 2014, the Company decided to amend Section 7.5
of the Plan to limit the applicability of the participant consent requirement to
the two-year period following a change in control;
NOW, THEREFORE, by virtue of the power reserved to the Company by Section 7.5 of
the Plan, and in exercise of the authority delegated to the Darden Restaurants,
Inc. Benefit Plans Committee (the “BPC”) by resolution of the Compensation
Committee of the Board of Directors of the Company, the Plan is hereby amended,
effective September 10, 2014, by substituting the phrase “during the two-year
period following” for the word “after” where such word appears in the third
sentence of Section 7.5 of the Plan.


* * * * *
[signatures on following page]

- 1 -    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Benefit Plans Committee, duly authorized by the
Compensation Committee to amend the Plan, has caused this amendment to be
executed by a majority of its members.


September 11, 2014                        /s/ Danielle Kirgan        
Date                        Danielle Kirgan


September 11, 2014                        /s/ Lynda Walker        
Date                        Lynda Walker


September 11, 2014                        /s/ William R. White III    
Date                        William R. White III


September 11, 2014                        /s/ Daniel Williams        
Date                        Daniel Williams

- 2 -    

